                   Case 20-12456-JTD              Doc 279       Filed 11/04/20        Page 1 of 6




                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE

In re:                                                           )        Chapter 11
                                                                 )
RTI HOLDING COMPANY, LLC,1                                       )        Case No. 20-12456 (JTD)
                                                                 )        (Jointly Administered)
                                                                 )
                                      Debtors.                   )        Ref. Docket Nos. 5, 88

             FINAL ORDER AUTHORIZING THE DEBTORS TO (I) PAY AND/OR
           HONOR PREPETITION WAGES, SALARIES, INCENTIVE PAYMENTS,
                EMPLOYEE BENEFITS, AND OTHER COMPENSATION AND
                PAY THIRD PARTY AND CONTRACT WORKERS; (II) REMIT
                   WITHHOLDING OBLIGATIONS AND DEDUCTIONS;
       (III) MAINTAIN EMPLOYEE COMPENSATION AND BENEFITS PROGRAMS
         AND PAY RELATED ADMINISTRATIVE OBLIGATIONS; AND (IV) HAVE
               APPLICABLE BANKS AND OTHER FINANCIAL INSTITUTIONS
        RECEIVE, PROCESS, HONOR, AND PAY CERTAIN CHECKS PRESENTED
           FOR PAYMENT AND HONOR CERTAIN FUND TRANSFER REQUESTS

                    Upon consideration of the motion (“Motion”)2 of the above-referenced debtors

and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases



1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2   All capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOCS_LA:331110.16 76136/001
                 Case 20-12456-JTD        Doc 279      Filed 11/04/20      Page 2 of 6




for the entry of an order (the “Order”), pursuant to sections 105(a), 363, and 507(a) of title 11 of

the United States Code (the “Bankruptcy Code”), to authorize, but not require, the Debtors (i)

pay prepetition wages, salaries, employee benefits, and other compensation; and pay third party

and contract workers (ii) remit withholding obligations and deductions; (iii) maintain employee

compensation and benefits programs and pay related administrative obligations; and (iv) to

authorize applicable banks and other financial institutions receive, process, honor, and pay

certain checks presented for payment and honor certain fund transfer requests; and it appearing

that the relief requested is in the best interest of the Debtors’ estates, their creditors, and other

parties in interest; and following an interim hearing on the Motion and the Court having entered

an order (the “Interim Order”) granting the Motion on an interim basis; and due and proper

notice of entry of the Interim Order having been made and a final hearing having been held, if

necessary, to consider the relief requested in the Motion (the “Final Hearing”); and it appearing

that this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it

appearing that this proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it

appearing that the requirements of Rule 6003 of the Federal Rules of Bankruptcy Procedure have

been satisfied; and due and adequate notice of the Motion having been given under the

circumstances; and after due deliberation and cause appearing therefor;

                 IT IS HEREBY ORDERED THAT:

                 1.       The Motion is GRANTED on a final basis, as set forth herein.

                 1.       The Debtors are authorized, but not directed, to make payments to

applicable third parties from the Deductions and the Withholding Obligations and in respect of



                                               2
DOCS_LA:331110.16 76136/001
                 Case 20-12456-JTD          Doc 279     Filed 11/04/20    Page 3 of 6




the Benefits, and costs associated therewith, in accordance with the Debtors’ ordinary course of

business and stated policies, as set forth in the Motion.

                 2.       The Debtors are authorized, but not directed, to continue to maintain their

WC Program in the ordinary course of business. The automatic stay, to the extent applicable, is

lifted without further order of this Court, to allow (a) holders of workers’ compensation claims to

proceed with their claims, and (b) the WC Program Administrators to administer, handle, defend,

settle and/or pay a claim covered by the WC Program and the costs related thereto in accordance

with such policy (and the agreements related thereto); provided ,however, however that nothing

in this order or the Motion gives a non-workers’ compensation claimant relief from the automatic

stay.

                 3.       The Debtors are authorized, but not directed, to honor outstanding checks

for Wages that may be outstanding as of the Petition Date.

                 4.       In accordance with this Order and any other order of this Court, the banks

and financial institutions at which the Debtors maintain their accounts are authorized to honor

checks presented for payment, whether issued prior to or after the Petition Date, and to honor all

fund transfer requests made by the Debtors related thereto, to the extent that sufficient funds are

on deposit in such accounts.

                 5.           The Debtors are authorized to pay prepetition amounts on account of

Wages and Benefits, including all processing and administrative fees associated with payment of

the Wages and Benefits, subject to the aggregate caps set forth in the chart below, provided

however, that no payments to or on behalf of any Employee will exceed the $13,650 cap



                                                 3
DOCS_LA:331110.16 76136/001
                   Case 20-12456-JTD            Doc 279   Filed 11/04/20     Page 4 of 6




provided under sections 507(a)(4) of the Bankruptcy Code except to the extent required by

applicable state law and in paragraph 7 of this Order
            Wages or Benefits                                               Total

            Gross Wages                                                    $1,710,00
            ADP administrative fees (payroll processing)                   $40,000
            Reimbursable Expenses                                          $150,000
            Third Party Labor Provider Costs                               $65,000
            Commissions (RT Lodge)                                          $7,500
            Incentive Program Payments                                     $140,0003
            Medical Plan                                                   $850,000
            COBRA Administrative fees                                       $1,000
            Health Savings Account fees                                     $7,500
            Life Insurance Plan, AD&D and Employee                         $25,000
            Disability Plan
            Miscellaneous Benefits                                         $50,000
            State Workers’ Compensation Bureaus                            $25,000

                   6.         The Debtors are authorized to allow Employees to use accrued

prepetition PTO and Sick Time postpetition in the Debtors’ discretion. The Debtors also

authorized, in their discretion, to pay out any accrued and prepetition PTO and Sick Time

amounts that are owed to Employees solely to the extent their employment with the Debtors is

terminated postpetition. No severance will be paid absent further Order of the Court.


                   7.       The Debtors are authorized to continue to administer and provide their

Employee benefit plans and programs postpetition in the ordinary course of business and in the




3   Need additional information on the bonus programs.


                                                     4
DOCS_LA:331110.16 76136/001
                 Case 20-12456-JTD         Doc 279    Filed 11/04/20     Page 5 of 6




Debtors’ discretion. Nothing herein shall be deemed to authorize the payment of any amounts

which violate, implicate, or otherwise are subject to 503(c) of the Bankruptcy Code.

                 8.       The Debtors shall obtain the consent of the Official Committee of

Unsecured Creditors (the “Committee”) on five (5) business days’ notice before making any

material modifications to any of the programs, policies or practices related to any of the

Prepetition Employee Obligations or otherwise referred to in this Order.

                 9.       The Debtors shall maintain a matrix/schedule of amounts paid pursuant to

this Order, subject to the terms and conditions of this Order, including the following information:

(a) the title of the claimant paid; (b) the amount of the payment to such claimant; (c) the total

amount paid to the claimant to date; (d) the payment date; and (e) the purpose of such payment.

The Debtors shall provide a copy of such matrix/schedule to the U.S. Trustee and the Committee

monthly on the thirtieth (30th) day after (or the next business day if such day is not a business

day) the last day of the month.

                 10.      Bankruptcy Rule 6003(b) has been satisfied because the relief requested in

the Motion is necessary to avoid immediate and irreparable harm to the Debtors.

                 11.      The automatic stay is hereby modified pursuant to section 362(d) of the

Bankruptcy Code solely to allow the Debtors, in their discretion, to continue to assess,

determine, and adjudicate any of the unpaid WC Claims during these chapter 11 cases.

                 12.      The stay under Bankruptcy Rule 6004(h) is waived.

                 13.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.



                                               5
DOCS_LA:331110.16 76136/001
                 Case 20-12456-JTD         Doc 279      Filed 11/04/20     Page 6 of 6




                 14.      Notwithstanding anything to the contrary contained herein, any payment

to be made or authorization contained hereunder shall not be deemed to constitute the

postpetition assumption or adoption of any contract, program, or policy pursuant to section 365

of the Bankruptcy Code and shall not affect the Debtors’ rights to contest the amount or validity

of claims.

                 15.      This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.




                                                            JOHN T. DORSEY
         Dated: November 4th, 2020                          UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                6
DOCS_LA:331110.16 76136/001
